      Case 2:20-cv-00121-KJM-DB Document 6 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN WATSON MICHALEK, et al.,                      No. 2:20-cv-0121 KJM DB PS
12                        Plaintiffs,
13            v.                                          ORDER
14    JOHN TOTONOTNNA, et al.,
15                        Defendants,
16

17           Plaintiff is proceeding pro se in the above-entitled action. The matter was referred to a

18   United States Magistrate Judge as provided by Local Rule 302(c)(21).

19           On January 11, 2021, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

23   the findings and recommendations.

24           Although it appears from the docket that plaintiff’s copy of the findings and

25   recommendations were returned as undeliverable, plaintiff was properly served. It is the

26   plaintiff’s responsibility to keep the court apprised of plaintiff’s current address at all times.

27   Pursuant to Local Rule 182(f), service of documents at the record address of the party is fully

28   effective.
                                                         1
      Case 2:20-cv-00121-KJM-DB Document 6 Filed 03/26/21 Page 2 of 2


 1           The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. The findings and recommendations filed January 11, 2021 (ECF No. 5) are adopted in
 9   full;
10           2. Plaintiff’s January 16, 2020 complaint (ECF No. 1) is dismissed without prejudice; and
11           3. This action is closed.
12   DATED: March 25, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
